                                           Case 5:20-cv-06430-BLF Document 10 Filed 12/08/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                     UNITED STATES DISTRICT COURT
                                   9                                 NORTHERN DISTRICT OF CALIFORNIA
                                  10     KENNETH ALLAN COOPER,                           Case No. 20-06430 BLF (PR)
                                  11                        Plaintiff,                   JUDGMENT
                                  12               v.
Northern District of California
 United States District Court




                                  13     KATHLEEN ALLISON, et al.
                                  14                       Defendants.
                                  15

                                  16            The Court has dismissed the instant civil rights action without prejudice for
                                  17   Plaintiff’s failure to pay the filing fee. A judgment of dismissal without prejudice is
                                  18   entered.
                                  19            The Clerk shall close the file.
                                  20            IT IS SO ORDERED.
                                  21   Dated: __December 8, 2020___                       ________________________
                                  22                                                      BETH LABSON FREEMAN
                                                                                          United States District Judge
                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                       Order of Dismissal
                                       G:\BLFALL\_ECFReady\20 06430.Cooper_jud.docx
